                          -1-
Court’s Final Voir Dire               3:17-cv-226-DPM
10 December 2018                Centennial Bank v. Wood
     A.    Preliminaries

           • Thank you for serving. Echo “Called to Serve.”

           • A morning of speaking the truth, voir dire = twelve

              people good and true.

           • Rest of the week.

           • Urgent or extraordinary obligations this week?

           • Rules of the Road:

                 - Can I be completely fair and impartial?

                 - Can I decide the case based solely on the

                    evidence seen and heard in this courtroom, the

                    law as explained by the Court, and my common

                    sense?

                 - Questions and Answers. You = you and your

                    immediate family.

                 - Raise your hand, state your name, and answer.


                                  -2-
Court’s Final Voir Dire                              3:17-cv-226-DPM
10 December 2018                               Centennial Bank v. Wood
                 - Can answer at the bench if uncomfortable

                    answering a particular question in front of

                    others.

                 - Everybody got a notepad?

                 - Questionnaires. Summary. Confirm lawyers

                    have.

                 - Case Sketch—Not evidence, just background.

                    This is a civil case about a trust and how family

                    members have handled trust income. Mrs. Mary

                    Stiny is the lifetime beneficiary of a trust that she

                    and her now-deceased husband established.

                    Rena Wood is Mrs. Stiny’s daughter.           Wood

                    helped her mother manage the trust’s assets,

                    including some apartments in California. Mrs.

                    Stiny has gotten older, and has now been found


                                  -3-
Court’s Final Voir Dire                                 3:17-cv-226-DPM
10 December 2018                                  Centennial Bank v. Wood
                    incompetent because of dementia. Centennial

                    Bank has been appointed guardian of Mrs.

                    Stiny’s estate. The Bank filed this case alleging

                    that Wood has spent trust income, which

                    belonged to Mrs. Stiny, for herself and others.

                    Wood responds that she spent the trust income

                    only as directed or approved by Mrs. Stiny

                    before she became incompetent.

           • Introductions

                 - Plaintiff = Centennial Bank, Guardian of the

                    Estate of Mary Moore Stiny, an Incapacitated

                    Person

                    Lawyers = Jim Lyons, David Tyler, & Carla

                    Nadzam

                 - Defendant = Rena Wood


                                 -4-
Court’s Final Voir Dire                               3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
                    Lawyers = Martin Lilly & Elan Darvish

                 - Potential Witnesses

                          Rena Wood

                          Steve Baker

                          Paul Tennen (via video deposition)

                          Robert Smith (via video deposition)

                          Joyce Roberts

                          Peggy Miles

                          Mike Archer

                          Helen Robins

                          Coleman Taylor

                          Dr. Carrie Hunter

                          Summer Oldenburg

                          Eric Nelson

                          Roger Brand


                                   -5-
Court’s Final Voir Dire                                3:17-cv-226-DPM
10 December 2018                                 Centennial Bank v. Wood
                          Deborah Gatrel

                          Record Custodian for Lawrence Health

                          Family Services (No Name Provided)

                          Record Custodian for Bank of America (No

                          Name Provided)

                          Record Custodian for Iberia Bank (No Name

                          Provided)

                 - Non-witness Caregivers

                          Leslie Moore

                          Bev Moore

                          Vernon Moore

                          Tom Moore

                          JoAnn Harris

                          Janet Brand

                          Carline Anglim


                                   -6-
Court’s Final Voir Dire                               3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
                          Martha Gibson

                          Jayme Walker

                 - Other People That Touched This Case in Some

                    Way

                          Mark Johnson

                          Circuit Judge Philip Smith

                          Christian Harrod

                          Robert Jones

                          Stewart Lambert

                          Roger Brand

                          Eric Nelson

                          Wesley Gates

                 - Anyone know the parties? Lawyers? Witnesses?

                    Caregivers? Other folks that touched the case?

                 - Anyone know anything about this trust dispute?


                                   -7-
Court’s Final Voir Dire                                3:17-cv-226-DPM
10 December 2018                                 Centennial Bank v. Wood
     B.     General Background Questions

            • Know other panel members? Know lawyers or Court

              staff? Know witnesses?

            • Legal training or experience?      Deal with the law

              regularly through work?

            • Prior jury service?

            • Prior court experience? Sued or been sued? Witness?

            • Religious convictions against sitting in judgment?

            • Negative feelings about banks?

            • Negative feelings about lawyers?

            • Negative feelings about civil justice system?

                 - Too many lawsuits?

                 - If sue, then win?

          • Follow the law even if…?

     C.     Call Eighteen, But All—Notepads


                                    -8-
Court’s Final Voir Dire                               3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
     D.    Case-Specific Questions

           Remember, answer about you and your immediate

           family; can approach to answer sensitive questions

           • Anyone know anything about this case before this

              morning? Heard about it? Read about it?

           • Anyone know anything about trust management?

              Work with trusts in your job?

           • Anyone ever acted pursuant to a durable power of

              attorney for someone?

           • Anyone ever been a trustee of a trust?

           • Anyone ever been a beneficiary of a trust?

           • Anyone ever managed property for someone? For

              someone who couldn’t do it themselves for health

              reasons?

           • Anyone ever acted as an agent for someone?


                                -9-
Court’s Final Voir Dire                             3:17-cv-226-DPM
10 December 2018                              Centennial Bank v. Wood
           • Anyone ever sued a relative or other person over a

              financial dispute?

           • Anyone ever been sued about a financial dispute?

           • Any      bad   experience      with   banks?      Negative

              experiences or feelings?

           • Ever worked for a bank in any capacity?

           • Any prior experience with Centennial Bank?

           • Anyone spend a lot of time dealing with financial

              advisors?

     E.    Juror Question Time

           • News Sources?

           • Bumper Stickers?

           • Hobbies?

           • Social Media?

           • Last Movie or Book?

                                   - 10 -
Court’s Final Voir Dire                                  3:17-cv-226-DPM
10 December 2018                                   Centennial Bank v. Wood
             • Favorite TV Show?

             • Fox or CNN?

        F.   The Unasked Question?

        G.   Lawyers’ Follow-Up Questions? Fed. R. Civ. P. 47(a).

        H.   Strikes for Cause. FED. R. CIV. P. 47(c).*


*   Rule 47. Selecting Jurors
             (a) EXAMINING JURORS. The court may permit the parties
       or their attorneys to examine prospective jurors or may itself
       do so. If the court examines the jurors, it must permit the
       parties or their attorneys to make any further inquiry it
       considers proper, or must itself ask any of their additional
       questions it considers proper.
             (b) PEREMPTORY CHALLENGES. The court must allow the
       number of peremptory challenges provided by 28 U.S.C.
       § 1870.
             (c) EXCUSING A JUROR. During trial or deliberation, the
       court may excuse a juror for good cause.

     Allen v. Brown Clinic, 531 F.3d 568, 572 (8th Cir. 2008).
     “To challenge a juror for cause, a party must show actual
partiality growing out of the nature and circumstances of the case.
A district court is required to strike for cause any juror who is
shown to lack impartiality or the appearance of impartiality, and,
absent abuse of discretion, we will not interfere with the district
court’s determination of juror qualifications. The district court is
                                   - 11 -
Court’s Final Voir Dire                                  3:17-cv-226-DPM
10 December 2018                                   Centennial Bank v. Wood
         I.   Peremptory Challenges. FED. R. CIV. P. 47(b).**

                 • Three each side.

                 • Challenging Strikes. Race or Gender? Batson.***



given broad discretion in determining whether to strike jurors for
cause because it is in the best position to assess the demeanor and
credibility of the prospective jurors.”
**   28 U.S.C. § 1870
           “In civil cases, each party shall be entitled to three
        peremptory challenges. Several defendants or several
        plaintiffs may be considered as a single party for the purposes
        of making challenges, or the court may allow additional
        peremptory challenges and permit them to be exercised
        separately or jointly.
           All challenges for cause or favor, whether to the array or
        panel or to individual jurors, shall be determined by the
        Court.”
***   Three-part test.
           “In order to succeed on a Batson challenge, a party must
        satisfy a three-part test. First, an objecting party must make a
        prima facie showing that a peremptory challenge was made on
        the basis of race. Second, if a prima facie showing has been
        made, the party striking the juror must offer a race-neutral
        basis for striking the juror in question. Third, the trial court
        must determine whether the objecting party has proven the
        ultimate question of purposeful discrimination. . . . We . . .
                                   - 12 -
Court’s Final Voir Dire                                  3:17-cv-226-DPM
10 December 2018                                   Centennial Bank v. Wood
     J.    Seat and Swear Jury.

           “You and each of you do solemnly swear or affirm to
           well and truly try the matter now on trial and render a
           true verdict according to the law and the evidence.”

     K.    Thanks and Goodbye venire.




     strongly urge the district courts to make on-the-record rulings
     articulating the reasoning underlying a determination on a
     Batson objection.” Cook v. City of Bella Villa, 582 F.3d 840, 854
     (8th Cir. 2009).
                                  - 13 -
Court’s Final Voir Dire                               3:17-cv-226-DPM
10 December 2018                                Centennial Bank v. Wood
